


110 HR 2333 IH: Sergeant First Class James Priestap

U.S. House of Representatives
2007-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2333
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2007
			Mr. Stupak introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to expedite the
		  prompt return of the remains of deceased members of the Armed Forces to their
		  loved ones for burial.
	
	
		1.Short titleThis Act may be cited as the
			 Sergeant First Class James Priestap
			 and Private First Class Alan Blohm Fallen Servicemember Respectful Return
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Members of the Armed Forces who die under
			 the circumstances described in
			 section
			 1481 of title 10, United States Code, have made the ultimate
			 sacrifice for the United States, and their remains should be treated with the
			 utmost reverence and respect.
			(2)The family and friends of a deceased member
			 of the Armed Forces should be able to greet the remains of their loved one at
			 an airport near the place designated for the disposition of the remains and
			 provide for the burial of their loved one with proper honors and without undue
			 delay or complication.
			(3)Rural areas are frequently served by
			 smaller regional airports and are often a significant distance from a major
			 airport, and the practice of the Department of Defense to finish the aircraft
			 portion of the transportation of the remains of a deceased member of the Armed
			 Forces at a major airport imposes undue burdens on the family and friends of
			 the deceased member.
			3.Transportation of
			 remains of deceased members of the Armed Forces and certain other
			 personsSection 1482(a)(8) of
			 title 10, United States Code, is amended by adding at the end the following new
			 sentence: When transportation of the remains includes transportation by
			 aircraft under section 562 of the John Warner National Defense Authorization
			 Act for Fiscal Year 2007 (Public Law 109–364;
			 10 U.S.C.
			 1482 note), the Secretary concerned shall provide, to the
			 maximum extent practicable, for delivery of the remains by air to the
			 commercial, general aviation, or military airport nearest to the place selected
			 by the designee..
		
